Order entered August 28, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-14-01101-CV

           IN RE CARLISLE COATINGS & WATERPROOFING, INC., Relator

                  Original Proceeding from the 401st Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 401-02576-2014

                                             ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY as moot relator’s motion for temporary relief and stay. We ORDER relator to bear

the costs of this original proceeding.


                                                        /s/   DAVID L. BRIDGES
                                                              JUSTICE